DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 13-20 are withdrawn due to an election by applicant on 01/04/2022 in response to a restriction requirement dated 11/17/2021. A complete action on the merits of pending claims 1-12 appears herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter et al. (hereinafter “Ditter”) (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1).
Regarding claim 1, Ditter teaches an electrosurgical catheter comprising: 
a plurality of catheter electrodes disposed along a portion of a distal end of the electroporation catheter, (Fig. 15: AR electrodes and IR/RR electrodes) the plurality of catheter electrodes comprising: 
a plurality of first type catheter electrodes (Fig. 15: AR electrodes) adapted for use with an electrosurgical generator during an electrosurgical procedure; (Fig. 21, Char. 130: console) and 
a plurality of second type catheter electrodes (Fig. 15: IR/RR electrodes) adapted for use with an electroporation generator (Fig. 21, Char. 130: console; Page 9, Par. [0108]: Console (130) comprises an RF generator) during an electrosurgical procedure and for use with a diagnostic subsystem, (Page 7, Par. [0084]: IR electrodes allow for assessment of tissue contact by comparing impedance values and ratio at different frequencies/domains; Assessing tissue contact would require a processor or controller to process/analyze the signals received from the IR electrodes) wherein (Fig. 15: Each IR/RR electrode is adjacent another IR/RR electrode)
Ditter does not explicitly teach the catheter is used for an electroporation procedure.
Chen, in an analogous device, teaches a catheter configured to use RF energy and/or electroporation to modulate sympathetic nerve fibers. (Pages 7-8, Par. [0106]-[0107]: The catheter may utilize any combination of RF energy or electroporation output from the electrodes (5) to cause disruption or neuromodulation of autonomic nerve fibers.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ditter to incorporate the teachings of Chen, and configure the generator and AR electrodes of Ditter to be used in electroporation. Doing so would allow for the device to offer more treatment options, and to be used in more procedures such as ablation of sympathetic nerve fibers via electroporation, as taught by Chen. (Page 5, Par. [0045])
Regarding claim 2, the combination of Ditter/Chen, as applied to claim 1 above, teaches the adjacent second type catheter electrodes form a pair of second type catheter electrodes, and the first type catheter electrodes and pairs of second type catheter electrodes are alternately positioned along the portion of the electroporation catheter with every first type catheter electrode adjacent at least one pair of second type catheter electrodes. (Ditter: Fig. 15: The AR and IR electrodes are positioned along the catheter in an alternating fashion, such that each AR electrode is adjacent a pair of IR electrodes.)
Regarding claim 3, the combination of Ditter/Chen, as applied to claim 2 above, teaches each pair of second type catheter electrodes is positioned between two first type catheter electrodes. (Ditter: Fig. 15: Each pair of IR electrodes is positioned between two AR electrodes)
Regarding claim 4, the combination of Ditter/Chen, as applied to claim 1 above, teaches each first type catheter electrode has a first length, each second type catheter electrode has a second length, and the first length is different than the second length. (Ditter: Page 6, Par. [0075]: Each AR electrode has a length of about 3.0 mm; Page 7, Par. [0084]: Each IR electrode has a length of about 0.75 mm)
Regarding claim 5, the combination of Ditter/Chen, as applied to claim 4 above, does not explicitly teach the first length is 2.5 millimeters (mm), and the second length is 1.3 mm.
Chen further teaches the use of electrodes with a length in the range of 1.2 - 4 mm. (Page 9, Par. [0128]; absent a teaching of criticality or unexpected result, the electrode length within the range of 1.2-4 mm, as taught by Chen is determined to read on the encompassed claimed lengths of 2.5mm and 1.3mm)
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the combination of Ditter/Chen, as applied to claim 4 above, to further incorporate the teachings of Chen, and configure the AR and IR electrodes of Ditter to have lengths within the range of 1.2-4mm, since applicant has not disclosed that using a first length of 2.5 mm, and a second 
Regarding claim 11, the combination of Ditter/Chen, as applied to claim 1 above, teaches the portion of the distal end of the electroporation catheter comprises a variable diameter loop. (Ditter: Fig. 15, and Page 8, Par. [0097]: Helical form (22) is adjustable between an outer diameter of about 35mm to an outer diameter of about 20 mm.)
Regarding claim 12, the combination of Ditter/Chen, as applied to claim 11 above, teaches the variable diameter loop is variable between a minimum diameter and a maximum diameter ten millimeters larger than the minimum diameter. (Ditter: Fig. 15, and Page 8, Par. [0097]: Helical form (22) is adjustable between an outer diameter of about 35mm to an outer diameter of about 20 mm; The 15mm range of diameter adjustment of Ditter encompasses the claimed 10 mm range of diameter adjustment; Pending a statement of criticality, the 15mm range of adjustment for the diameter of the helical form (22) of Ditter is interpreted to read on the claimed 10mm range of adjustment for the diameter of the variable diameter loop.)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1), as applied to claim 1 above, and further in view of Dando (US 2007/0005053 A1).
Regarding claim 6, the combination of Ditter/Chen, as applied to claim 1 above, teaches a plurality of gaps, each gap positioned between adjacent catheter electrodes. (Ditter: Fig. 15: there are gaps positioned between adjacent catheter electrodes at least in that there are “empty” spaces along the helical form (22) that are not covered by electrodes.)
		The combination of Ditter/Chen, as applied to claim 1 above, does not explicitly teach the gaps are insulation gaps. 
		Dando, in a similar field of endeavor, teaches a catheter comprising a helical wire electrode comprising a conductive material, and an insulating coating substantially covering the conductive material, wherein the insulating coating defines a plurality of contoured openings that each expose an area of the conductive material. (Fig. 2-3, and Page 8, Claim 18)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen, as applied to claim 1 above, to incorporate the teachings of Dando, and include an insulative coating substantially covering the portions of helical form (22) of Ditter, other than the AR and IR electrodes. Doing so would protect both the patient, and the device from damage/harm by ensuring only the target tissue (tissue in contact with the ablative electrodes (AR)) receives treatment energy during the procedure.
Regarding claim 7, the combination of Ditter/Chen/Dando, as applied to claim 6 above, teaches the insulation gap between adjacent first and second type catheter electrodes has a first length, (Ditter: Fig. 15: The AR electrodes and adjacent IR electrodes are spaced apart by a length.) and the insulation gap between adjacent second type catheter electrodes has a second length; (Ditter: Fig. 15, and Page 7, Par. [0089]: The IR electrodes are spaced approximately 1.0 mm apart from each other) and the first length is different than the second length. (Ditter: Fig. 15, and Page 7, Par. [0089]: the AR electrodes are spaced approximately 4.0 mm apart from each other, and IR electrodes are spaced approximately 1.0 mm apart from each other; Page 7, Par. [0084]: The length of each IR electrode is approximately 0.75 mm; As shown in the calculation below, the distance between an AR electrode and an adjacent IR electrode is 0.75 mm, which is different from the 1.00 mm spacing between adjacent IR electrodes.)
                
                    D
                    i
                    s
                    t
                    a
                    n
                    c
                    e
                     
                    b
                    e
                    t
                    w
                    e
                    e
                    n
                     
                    a
                    n
                     
                    A
                    R
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    d
                    e
                     
                    a
                    n
                    d
                     
                    a
                    n
                     
                    a
                    d
                    j
                    a
                    c
                    e
                    n
                    t
                     
                    I
                    R
                     
                    e
                    l
                    e
                    c
                    t
                    r
                    o
                    d
                    e
                    =
                     
                    
                        
                            
                                
                                    A
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    g
                                    a
                                    p
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                            -
                            (
                            (
                            2
                            *
                            
                                
                                     
                                    I
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    l
                                    e
                                    n
                                    g
                                    t
                                    h
                                    )
                                
                            
                            +
                            
                                
                                     
                                    I
                                    R
                                     
                                    e
                                    l
                                    e
                                    c
                                    t
                                    r
                                    o
                                    d
                                    e
                                     
                                    g
                                    a
                                    p
                                     
                                    d
                                    i
                                    s
                                    t
                                    a
                                    n
                                    c
                                    e
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    4.0
                                     
                                    m
                                    m
                                
                            
                            -
                            (
                            
                                
                                    2
                                    *
                                    0.75
                                    m
                                    m
                                
                            
                            +
                            
                                
                                    1
                                    m
                                    m
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    4.0
                                     
                                    m
                                    m
                                
                            
                            -
                            (
                            
                                
                                    1.5
                                     
                                    m
                                    m
                                
                            
                            +
                            
                                
                                    1
                                    m
                                    m
                                
                            
                            )
                             
                        
                        
                            2
                        
                    
                    =
                    
                        
                            4.0
                            m
                            m
                            -
                            2.5
                             
                            m
                            m
                        
                        
                            2
                        
                    
                    =
                    0.75
                    m
                    m
                     
                
            
Regarding claim 8, the combination of Ditter/Chen/Dando, as applied to claim 7 above, does not explicitly teach the first length is 2.2 millimeters (mm), and the second length is 1.5 mm.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have modified the combination of Ditter/Chen/Dando, as applied to claim 7 above, to configure the AR electrodes of Ditter to be spaced 2.2 mm from adjacent IR electrodes, and to configure the IR electrodes of Ditter to be spaced 1.5 mm apart from adjacent IR electrodes, since applicant has not disclosed that using a first length of 2.2 mm, and a second length of 1.5 mm solves any stated problem or is for any particular purpose and it appears that .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ditter (US 2013/0006238 A1) in view of Chen (US 2018/0140347 A1), as applied to claim 1 above, and further in view of Stewart et al. (hereinafter “Stewart”) (US 9,554,848 B2).
Regarding claim 9, the combination of Ditter/Chen, as applied to claim 1 above, teaches each first type electrode is not electrically connected to any second type catheter electrodes. (Ditter: Page 7, Par. [0084]: IR electrodes are electrically isolated from each other and the AR electrodes.)
The combination of Ditter/Chen, as applied to claim 1 above, does not explicitly teach each first type electrode is electrically connected to each other first type catheter electrode of the plurality of first type catheter electrodes.
Stewart, in an analogous device, teaches an ablation catheter (Fig. 1A, Char. 20: catheter assembly) comprising a plurality of ablation electrodes, (Fig. 1A, Char. 26: electrodes) wherein each ablation electrode is electrically connected to each other ablation electrode. (Col. 8, Lines 35-37: The electrodes (26) may be electrically connected to one another.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ditter/Chen, as applied to claim 1 above, to incorporate the teachings of Stewart, and configure the AR electrodes of Ditter to be electrically connected with each other AR 
Regarding claim 10, the combination of Ditter/Chen/Stewart, as applied to claim 9 above, teaches each second type catheter electrode is electrically isolated from each other second type catheter electrode of the plurality of second type catheter electrodes. (Ditter: Page 7, Par. [0084]: IR electrodes are electrically isolated from each other)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794